

Exhibit 10.4
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN


GLOBAL PERFORMANCE STOCK UNITS GRANT LETTER


The Compensation Committee of the Board of Directors of General Cable
Corporation (the “Company”) granted the performance stock units (“Performance
Stock Units”) set forth below pursuant to the General Cable Corporation Stock
Incentive Plan (the “Plan”).
The Performance Stock Units have been granted pursuant to the Plan and are
subject to the terms and conditions of the Plan, this Grant Letter and the
applicable Terms and Conditions. When and if the vesting requirements set forth
in the Terms and Conditions are satisfied, the Participant shall be entitled to
one share of Common Stock for each vested Performance Stock Unit. In the event
of any inconsistency between this Grant Letter and the Terms and Conditions or
the Plan, the Terms and Conditions or the Plan, as applicable, will govern.
Capitalized terms used but not defined in this Grant Letter will have the
meaning set forth in the Plan or the Terms and Conditions, as applicable.
PARTICIPANT:     
DATE OF GRANT:    
PERFORMANCE PERIOD:     January 1, 2017 - December 31, 2019
PERFORMANCE TARGETS:     Relative Total Shareholder Return (“RTSR”)
Return on Invested Capital (“ROIC”)
(See Exhibit A of Terms and Conditions)
AGGREGATE NUMBER
OF TARGET UNITS:    
TARGET NUMBER OF UNITS
DEPENDENT ON RTSR:    50% of Aggregate Number of Target Units
TARGET NUMBER OF UNITS
DEPENDENT ON ROIC:    50% of Aggregate Number of Target Units
VESTING SCHEDULE:    As described in the Terms and Conditions, vesting of the
Performance Stock Units is contingent upon (1) the Company’s
achievement of the Performance Targets during the Performance
Period; and (2) the Participant’s continued employment with the
Company and its Subsidiaries through the end of the
Performance Period.






--------------------------------------------------------------------------------




GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
TERMS AND CONDITIONS


GLOBAL PERFORMANCE STOCK UNITS
1.Terms and Conditions. These Performance Stock Unit Terms and Conditions (the
“Terms and Conditions”) are made and entered into as of the date of grant (the
“Date of Grant”) specified in the Performance Stock Unit Grant Letter to which
these Terms and Conditions relate (the “Grant Letter”), between General Cable
Corporation, a Delaware corporation (the “Company”), and the participant
designated in the Grant Letter (the “Participant”) pursuant to the General Cable
Corporation Stock Incentive Plan (the “Plan”). Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Plan.
2.Grant. The Participant is granted a number of performance stock units with
respect to the Common Stock of the Company (the “Performance Stock Units”). The
Performance Stock Units are granted as provided for under the Plan and are
subject to the terms and conditions set forth in the Plan, the Grant Letter and
the Terms and Conditions.
3.Vesting.
(a)    The Performance Stock Units shall be promptly recorded on the books of
the Company as Performance Stock Unit awards. When and if the vesting
requirements (as set forth in Paragraph 3(b) below) are satisfied, the
Participant shall be entitled to receive one share of Common Stock for each
vested Performance Stock Unit granted hereunder, except as otherwise provided in
Paragraph 9(b)(iii) below. Except as otherwise provided in Paragraph 9 below,
each vested Performance Stock Unit shall be settled within 90 days of the
vesting date, but no later than March 15 of the calendar year following the
calendar year in which the Performance Stock Units vested. Prior to the vesting
and settlement of the Performance Stock Units, the Participant shall have no
rights as a stockholder with respect to the shares of Common Stock underlying
the Performance Stock Units.
(b)    Except as provided in Paragraphs 8 and 9, the vesting of the Performance
Stock Units is contingent upon (i) the Company’s achievement of the performance
target(s) set forth in Exhibit A (“Performance Target(s)”) during the
performance period set forth in the Grant Letter (“Performance Period”), and
(ii) the Participant’s continued employment with the Company and its
Subsidiaries through the end of the Performance Period. The last day of the
Performance Period is referred to as the “Vesting Date.” Any Performance Stock
Units that do not become vested as provided in Exhibit A or Paragraph 9 shall be
forfeited.
4.Adjustment. If under Section 12 of the Plan, the Participant shall be entitled
to new, additional or different Performance Stock Units, such new, additional or
different Performance Stock Units shall be subject to the vesting and other
restrictions as provided in Paragraphs 7, 8 and 9 below.
5.Rights as Shareholder. The Performance Stock Units shall be subject to the
vesting requirements and other restrictions as provided in the Terms and
Conditions and the Grant Letter. Upon the delivery of shares of Common Stock
hereunder after vesting, the Participant shall have all the rights of a
shareholder with respect to such shares of Common Stock, including, but not
limited to, the right to vote such shares of Common Stock and to receive all
dividends and other distributions paid with respect to them, and all such shares
of Common Stock shall be evidenced by one or more certificates.




--------------------------------------------------------------------------------




6.Dividend Equivalent Rights. The Performance Stock Units shall include
corresponding Dividend Equivalent Rights. The Dividend Equivalent Rights shall
be subject to the same vesting requirements and forfeiture provisions as the
Performance Stock Units, and shall be settled in the form of a cash payment at
the same time that the vested Performance Stock Units are settled as provided in
the Terms and Conditions and the Grant Letter.
7.Non-Transferability. Performance Stock Units may not be assigned, sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except by
will or the laws of descent and distribution. Any attempt by the Participant to
dispose of any of the Performance Stock Units in any such manner shall result in
the immediate forfeiture of the Performance Stock Units.
8.Termination of Employment.
(a)    In the event of the termination of the Participant’s employment prior to
the Vesting Date, the Participant shall forfeit any unvested Performance Stock
Units and shall not have any right to payment in respect thereof, unless
otherwise provided in this Paragraph 8 or Paragraph 9 below.
(b)    If the Participant’s employment terminates prior to the Vesting Date on
account of Retirement or Disability (as defined below), a pro rata portion of
the Participant’s Performance Stock Units will vest at the end of the
Performance Period to the extent the Performance Target(s) for the Performance
Period are met. The pro rata portion will be determined by multiplying the
Performance Stock Units by a fraction, the numerator of which is the number of
the Participant’s completed months of service during the Performance Period and
the denominator of which is the number of months in the Performance Period. For
purposes of the Performance Stock Units, “Retirement” shall mean termination of
employment (other than for Cause, as defined in the Plan) after the Participant
has attained age 62 and has completed ten years of service with the Company and
its Subsidiaries, and “Disability” shall mean the Participant is, by reason of a
mental or physical impairment, eligible to receive long-term disability benefits
under the applicable long-term disability plan of the Company.
(c)    If the Participant’s employment terminates prior to the Vesting Date on
account of death, a pro rata portion of the Participant’s Performance Stock
Units will vest as of the date of the Participant’s death. The pro rata portion
will be determined by multiplying the Performance Stock Units by a fraction, the
numerator of which is the number of the Participant’s completed months of
service during the Performance Period and the denominator of which is the number
of months in the Performance Period.
(d)    If the Participant’s employment is terminated for Cause, whether before
or after the Vesting Date, the Performance Stock Units shall immediately be
forfeited and the Participant shall not have any right to payment in respect
thereof.
(e)    Any Performance Stock Units that vest pursuant to this Paragraph 8 shall
be settled in accordance with Paragraph 3 above, subject to Paragraph 18 below.
Any Performance Stock Units that do not vest upon termination of employment and
do not remain outstanding until the end of the Performance Period pursuant to
this Paragraph 8 shall be forfeited and the Participant shall not have any right
to payment in respect thereof.
9.Change in Control. For purposes of this Paragraph 9, all capitalized terms not
otherwise defined in the Terms and Conditions shall have the meaning set forth
in Exhibit A, to the extent applicable.




--------------------------------------------------------------------------------




(a)    If a Change in Control occurs during the Performance Period, the
Performance Stock Units shall become payable as described in this Paragraph 9;
provided that, the Committee may take such other actions with respect to the
Performance Stock Units as it deems appropriate pursuant to the Plan.
(b)    In lieu of measuring performance as of the end of the Performance Period,
the Committee shall calculate a Change in Control Amount as of the closing date
of the Change in Control (the “Change in Control Date”) as follows:
(i)    The number of RTSR Units to be included in the Change in Control Amount
shall be equal to the number of RTSR Units that become vested based upon
Relative Total Shareholder Return as calculated on the basis of performance
during the period beginning on the first day of the Performance Period and
ending on the Change in Control Date.
(ii)    The number of ROIC Units to be included in the Change in Control Amount
shall be equal to the number of ROIC Units that become vested based upon the
Company’s Return on Invested Capital as calculated on the basis of performance
during the period beginning on the first day of the Performance Period and
ending on the last day of the fiscal quarter preceding the Change in Control
Date.
(iii)    The Committee may determine that the aggregate Change in Control Amount
attributable to RTSR Units and the ROIC Units shall be (A) converted to and
payable in units with respect to shares or other equity interests of the
acquiring company or its parent or (B) payable in cash based on the Fair Market
Value of the Change in Control Amount as of the Change in Control Date.
(c)    If a Change in Control occurs during the Performance Period and the
Participant continues in employment through the Vesting Date, the Change in
Control Amount shall be paid between January 1 and March 15 of the calendar year
following the Vesting Date.
(d)    If a Change in Control occurs during the Performance Period, and the
Participant terminates employment or service on account of Retirement, death or
Disability upon or after the Change in Control Date and before the Vesting Date,
the Change in Control Amount shall be paid in cash within 30 days after the
Participant’s termination of employment or service, subject to Paragraph 18
below; provided that, if required by section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), if the Participant’s Retirement or Disability
occurs more than two years after the Change in Control Date, payment will be
made between January 1 and March 15 of the calendar year following the Vesting
Date, and not upon the earlier separation from service.
(e)    If a Participant’s employment or service terminates on account of
Retirement or Disability before a Change in Control, and a Change in Control
subsequently occurs before the end of the Performance Period, the prorated
amount in Paragraph 8(b) shall be calculated by multiplying the fraction
described in Paragraph 8(b) by the Change in Control Amount. The prorated Change
in Control Amount shall be paid within 30 days after the Change in Control Date,
subject to Paragraph 18 below.
(f)    If a Change in Control occurs during the Performance Period and the
Participant’s employment is terminated by the Company without Cause or the
Participant terminates employment for Good Reason, upon or within 12 months
following the Change in Control Date and before the Vesting Date, the Change in
Control Amount shall be paid within 30 days after the Participant’s separation
from service, subject to Paragraph 18 below.




--------------------------------------------------------------------------------




10.Deferral of Shares. Subject to Section 9(b) of the Plan and to the extent the
Participant is eligible for participation in the General Cable Deferred
Compensation Plan or another deferral plan (the “DCP”), the Company may allow
the Participant to elect to defer receipt of shares of Common Stock under the
terms of an agreement acceptable to the Company under the DCP and applicable
law, including section 409A of the Code. Further, the Company reserves the right
to cause deferral to be made so as to comply with section 162(m) of the Code, to
the extent permitted by section 409A of the Code.
11.Tax and Social Insurance Withholding. Regardless of any action the Company
and/or the Subsidiary which employs the Participant (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Performance Stock Units, including the grant of the Performance Stock Units, the
vesting of the Performance Stock Units, the subsequent sale of any shares of
Common Stock acquired pursuant to the Performance Stock Units and the receipt of
any dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Performance Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.
Prior to the delivery of the shares of Common Stock upon the vesting of the
Performance Stock Units, if any taxing jurisdiction requires withholding of
Tax-Related Items, the Company may withhold a sufficient number of whole shares
of Common Stock otherwise issuable upon the vesting of the Performance Stock
Units that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the shares of Common Stock (or as otherwise determined by the Company
in its sole discretion). The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. Alternatively, the Company and/or the Employer may, in their discretion,
withhold any amount necessary to pay the Tax-Related Items from the
Participant’s salary/wages, cash amounts payable under hereunder or other
amounts payable to the Participant, with no withholding in shares of Common
Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages, cash amounts payable hereunder or other amounts
payable to the Participant, no shares of Common Stock will be issued upon
vesting of the Performance Stock Units unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any Tax-Related Items which the Company and/or
the Employer determine, in its sole discretion, must be withheld or collected
with respect to such Performance Stock Units. If the Participant is subject to
taxation in more than one jurisdiction, the Participant acknowledges that the
Company, the Employer or another Subsidiary may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. By accepting this
grant of Performance Stock Units, the Participant expressly consents to the
withholding of shares of Common Stock and/or the withholding of amounts from the
Participant’s salary/wages or other amounts payable to the Participant as
provided for hereunder. All other Tax-Related Items related to the Performance
Stock Units and any shares of Common Stock delivered in payment thereof are the
Participant’s sole responsibility.
12.Legend. If the Company, in its sole discretion, shall determine that it is
necessary to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant hereunder shall bear an appropriate legend in form and




--------------------------------------------------------------------------------




substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.
13.Performance Stock Units Subject to Securities Law. The Participant covenants
and agrees with the Company that if, with respect to the Performance Stock Units
or any shares of Common Stock delivered to the Participant pursuant to the Terms
and Conditions, there does not exist a Registration Statement on an appropriate
form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus that is current with respect to the Performance Stock Units or shares
of Common Stock subject to the Terms and Conditions, (i) that he or she takes
the Performance Stock Units or such shares of Common Stock for his or her own
account and not with a view to the resale or distribution thereof, (ii) that any
subsequent offer for sale or sale of any such shares of Common Stock shall be
made either pursuant to (x) a Registration Statement on an appropriate form
under the Act, which Registration Statement shall have become effective and
shall be current with respect to the shares of Common Stock being offered and
sold, or (y) a specific exemption from the registration requirements of the Act,
but in claiming such exemption, the Participant shall, prior to any offer for
sale of such shares of Common Stock, obtain a favorable written opinion from
counsel for or approved by the Company as to the applicability of such exemption
and (iii) that the Participant agrees that the certificates evidencing such
shares of Common Stock shall bear a legend to the effect of the foregoing.
14.Performance Stock Units Subject to Plan. The Terms and Conditions and the
Grant Letter are subject to all terms, conditions, limitations and restrictions
contained in the Plan, which shall be controlling in the event of any
conflicting or inconsistent provisions, except as permitted by the Plan. In the
event, however, of any conflict between the provisions of the Terms and
Conditions, the Grant Letter or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.
15.Clawback. The Performance Stock Units and any underlying shares of Common
Stock or value received will be subject to all applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company’s Board of Directors from time to time. In addition, in the event
that the Participant engages in any activity, before or after termination of
employment or service, that would be grounds for termination of the
Participant’s employment for Cause, or if otherwise permitted or required
pursuant to any clawback or recoupment policy of the Company, the Committee may
in its discretion:
(a)    determine that the Participant shall immediately forfeit the outstanding
Performance Stock Units (without regard to whether they have vested), and the
outstanding Performance Stock Units shall immediately terminate, and
(b)    require the Participant to return to the Company any cash or shares of
Common Stock of the Company received in settlement of the Performance Stock
Units; provided that, if the Participant has disposed of any shares of Common
Stock received upon settlement of the Stock Units, the Committee may require the
Participant to pay to the Company, in cash, the Fair Market Value of such shares
of Common Stock as of the date of disposition. The Committee shall exercise the
right of recoupment provided in this Paragraph 15(b) within 180 days after the
Committee’s discovery of the applicable activity or within any other period
permitted pursuant to any applicable clawback or recoupment policy.




--------------------------------------------------------------------------------




For purposes of this Paragraph 15, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any brokerage firm and/or third party administrator engaged by the Company to
hold shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts held on behalf of the Participant to the Company.
16.EU Age Discrimination. For purposes of the Performance Stock Units, if the
Participant is a resident of and employed in a country that is a member of the
European Union, the grant of the Performance Stock Units, the Terms and
Conditions and the Grant Letter are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Terms and Conditions is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its sole discretion, shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.
17.Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Grant Letter or the Terms and Conditions to the contrary, if
required by applicable law or foreign exchange rules or regulations, the Company
may, in its sole discretion, require the Participant to immediately sell any or
all shares of Common Stock issued upon settlement of the Performance Stock Units
(in which case, the Company shall have the authority to issue sales instructions
in relation to such shares of Common Stock on the Participant’s behalf).
Further, the Participant agrees, as a condition of the grant of the Performance
Stock Units, to repatriate all payments attributable to the Performance Stock
Units and/or cash acquired under the Plan (including, but not limited to,
dividend equivalents and any proceeds derived from the sale of the shares of
Common Stock acquired pursuant to the Performance Stock Units) in accordance
with all foreign exchange rules and regulations applicable to the Participant.
In addition, the Participant also agrees to take any and all actions, and
consents to any and all actions taken by the Company and its Subsidiaries, as
may be required to allow the Company and its Subsidiaries to comply with all
applicable laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal legal and tax obligations under all applicable laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
18.Code Section 409A. The Performance Stock Units are intended to comply with
section 409A of the Code or an exemption, and payments may only be made upon an
event and in a manner permitted by section 409A, to the extent applicable.
Notwithstanding anything in the Terms and Conditions or the Grant Letter to the
contrary, if required by section 409A, if the Participant is considered a
“specified employee” for purposes of section 409A and if any payment hereunder
is required to be delayed for a period of six months after separation from
service pursuant to section 409A, such payment shall be delayed as required by
section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment may only be made
upon a “separation from service” under section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of a payment,
except in accordance with section 409A. Notwithstanding anything in the Terms
and Conditions or the Grant Letter to the contrary, if a Change in Control is
not a “change in control event” under section 409A, any Performance Stock Units
that are payable pursuant to Paragraph 9 upon a Change in Control




--------------------------------------------------------------------------------




will be paid to the Participant between January 1 and March 15 of the calendar
year following the Vesting Date, if required by section 409A.
19.No Right to Continued Employment. Nothing contained in the Plan, the Grant
Letter or the Terms and Conditions shall confer upon the Participant any right
to continued employment nor shall it interfere in any way with the right of the
Employer to terminate the employment of the Participant at any time.
20.Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
suspended, or terminated by the Company, in its sole discretion, at any time.
The grant of the Performance Stock Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of
Performance Stock Units or any other award under the Plan or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of shares of Common Stock subject to the grant, and the
vesting provisions. Any amendment, suspension or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Employer.
21.Extraordinary Benefit. The value of the Performance Stock Units and any other
awards granted under the Plan is an extraordinary item of compensation outside
the scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the
Performance Stock Units, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.
22.Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Performance Stock Units and the
Participant’s participation in the Plan. The collection, use, processing and
transfer of the Participant’s personal data is necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Performance Stock Units, or any other entitlement to
shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the Employer
each will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logic and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence (and
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data




--------------------------------------------------------------------------------




will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.
23.Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).
24.Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Stock Units or other
awards granted to the Participant under the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company, including a website maintained by Fidelity Stock Plan Services.
25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Grant Letter, the Terms and Conditions,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to the Performance Stock Units, be drawn up in
English. If the Participant has received the Grant Letter, the Terms and
Conditions, the Plan or any other documents related to the Performance Stock
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.
26.Addendum. Notwithstanding any provisions herein to the contrary, the
Performance Stock Units shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as may be set forth in an addendum to the Terms




--------------------------------------------------------------------------------




and Conditions (the “Addendum”). Further, if the Participant transfers the
Participant’s residence and/or employment to another country, the special terms
and conditions reflected in the Addendum, if any, for such country may apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the Performance Stock Units and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer). In all circumstances, any
applicable Addendum shall constitute part of the Terms and Conditions.
27.Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Stock Units, any shares of Common Stock acquired
pursuant to the Performance Stock Units and the Participant’s participation in
the Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
the Performance Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.
28.Binding Effect. The Terms and Conditions and the Grant Letter shall be
binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.
29.Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Performance Stock Units and the Plan shall be
governed and construed according to the laws of the Commonwealth of Kentucky,
without regard to the application of the conflicts of laws provisions thereof.
Any disputes regarding the Performance Stock Units or the Plan shall be brought
only in the state or federal courts of the Commonwealth of Kentucky. In the
event that any provision of the Terms and Conditions shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
30.Entire Agreement. The Terms and Conditions and the Grant Letter constitute
the entire agreement between the parties hereto, and all prior oral and written
representations are merged into the Terms and Conditions. The headings in the
Terms and Conditions are inserted for convenience and identification only and
are not intended to describe, interpret, define or limit the scope, extent, or
intent of the Terms and Conditions or any provision hereof.
31.By electronically acknowledging and accepting the grant of the Performance
Stock Units following the date of the Company’s electronic notification to the
Participant through online acceptance pursuant to the Fidelity Stock Plan
Services website, the Participant (a) acknowledges receipt of the Plan
incorporated herein, (b) acknowledges that he or she has read the Grant Letter,
any applicable Addendum and these Terms and Conditions and understands the terms
and conditions of them, (c) accepts the Performance Stock Units described in
these Terms and Conditions, (d) agrees to be bound by the terms of the Plan, the
Grant Letter, any applicable Addendum and these Terms and Conditions, and (e)
agrees that all decisions and determinations of the Committee with respect to
the Stock Units shall be final and binding.
THE PARTICIPANT MUST ACKNOWLEDGE AND ACCEPT THE STOCK UNITS WITHIN 45 DAYS FROM
DATE OF GRANT.




--------------------------------------------------------------------------------




GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN


GLOBAL PERFORMANCE STOCK UNIT TERMS AND CONDITIONS
EXHIBIT A
PERFORMANCE PERIOD:         As set forth in the Grant Letter
PERFORMANCE TARGET(S):     Relative Total Shareholder Return (“RTSR”)
Return on Invested Capital (“ROIC”)
NUMBER OF UNITS
DEPENDENT ON RTSR ("RTSR UNITS"):        50% of Performance Stock Units
NUMBER OF UNITS
DEPENDENT ON ROIC ("ROIC UNITS"):        50% of Performance Stock Units
1.RSTR Units.
Subject to the terms and conditions of the Grant Letter and the Terms and
Conditions, including continued employment through the applicable vesting date,
the RTSR Units shall become vested as of the last day of the Performance Period
in accordance with the following table, applying straight line interpolation for
RTSR Units between 50% and 100% or between 100% and 200%, rounded to the nearest
whole number of RTSR Units.
 
< Minimum
Minimum
Target
Maximum
Relative Total Shareholder Return
Less than 30th Percentile
30th Percentile
50th Percentile
75th Percentile or Above
Vested Percent of RTSR Units
0%
50%
100%
200%

Notwithstanding the foregoing, if the Company’s Total Shareholder Return does
not exceed zero (0%), the vested percentage of the RTSR Units shall not exceed
100%.
2.ROIC Units.
(a)    Subject to the terms and conditions of the Grant Letter and the Terms and
Conditions, including continued employment through the applicable vesting date,
the ROIC Units shall become vested as of the last day of the Performance Period
in accordance with the following table, applying straight line interpolation for
ROIC Units between 50% and 100% or between 100% and 200%, rounded to the nearest
whole number of ROIC Units.




--------------------------------------------------------------------------------




 
< Minimum
Minimum
Target
Maximum
Return on Invested Capital
Less than 8.0%
8.0%
9.5%
11.7% or Above
Vested Percent of ROIC Units
0%
50%
100%
200%

(b)    Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or unusual, nonrecurring or infrequent items; provided, however,
that in no case shall such adjustments have the net aggregate effect of
increasing the Company’s Return on Invested Capital; provided, further, that to
the extent applicable, any such adjustments shall be consistent with section
162(m) of the Code.
Definitions. For purposes of the Grant Letter, the Terms and Conditions and this
Exhibit A:
“Comparator Group” shall consist of those companies that comprise the S&P 1500
Capital Goods Index on the last day of the Performance Period.
“Invested Capital” shall mean the Company’s Net Debt, plus Shareholder’s Equity
as determined by the Committee in its sole discretion.
“NOPAT” shall mean Net Operating Profit After Tax as determined by the Committee
in its sole discretion.
“Relative Total Shareholder Return” shall mean the Company’s average Total
Shareholder Return for each Performance Period in comparison to the average
Total Shareholder Return for the Comparator Group for each Performance Period.
“Return on Invested Capital” shall mean quotient of (a) divided by (b) where (a)
equals NOPAT, and (b) equals Invested Capital.
“Total Shareholder Return” shall mean the quotient of (a) divided by (b), where
(a) equals the difference between the average trading price of one share of the
Company’s Common Stock as reflected on the New York Stock Exchange for (i) the
30 day period preceding the first day of the Performance Period and (ii) the 30
day period preceding the last day of the Performance Period, and (b) equals the
average trading price of one share of the Company’s Common Stock as reflected on
the New York Stock Exchange for the 30 day period preceding the first day of the
Performance Period.


